Citation Nr: 0429378	
Decision Date: 10/28/04    Archive Date: 11/08/04

DOCKET NO.  98-08 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for anxiety neurosis.

2.  Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at 
Law


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION


The veteran had active service from February 1976 to January 
1979 and from October 1980 to December 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1998 RO rating decision which denied 
service connection for anxiety neurosis and from an August 
2000 rating decision which denied a rating in excess of 20 
percent for the service-connected diabetes mellitus.  In 
April 1999 the Board remanded the issue of entitlement to 
service connection for anxiety neurosis.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the VCAA 
(Veterans Claims Assistance Act of 2000), which redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2003).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. § 5107 note (Effective and Applicability Provisions) 
(West 2002).  Under VCAA, VA must notify the claimant of 
information and lay or medical evidence needed to 
substantiate the claim, what portion of that information and 
evidence is his responsibility and what is VA's 
responsibility, and of VA's inability to obtain certain 
evidence.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Since the enactment of the VCAA, the RO sent a letter to the 
veteran in April 2003 notifying him of the existence of the 
VCAA and its requirements, however, the RO did not take the 
next step of specifically notifying the veteran of the 
information and lay or medical evidence needed to 
substantiate the claims, of what portion of that information 
and evidence is his responsibility and what is VA's 
responsibility, of VA's inability to obtain certain evidence 
(if applicable), and of his responsibility to provide any 
evidence in his possession that pertains to the claim.  This 
should be done.  The Board regrets the additional delay in 
this matter, which has been pending since 1998, however this 
due process failure must be rectified prior to the Board 
rendering a decision in this matter.

With regard to the claim for service connection for a 
psychiatric disorder, the Board notes that there are 
conflicting medical opinions of record.  The veteran has 
submitted two opinion letters from a private psychiatrist, 
Dr. Henry Eugenio, who has treated the veteran since 1997 and 
linked the veteran's current psychiatric problems to his 
active service.  There is also a June 1999 VA psychiatric 
examination of record in which the examiner essentially 
opined that the veteran's current psychiatric problems are 
not related to his active service.  The Board finds that a 
current VA psychiatric examination is needed in order to 
further explore the etiology of the veteran's current 
psychiatric disability and to resolve the conflicting medical 
opinions that are of record.  Moreover, complete treatment 
records for the veteran should be obtained from Dr. Eugenio, 
as well as current VA treatment records pertaining to 
treatment for his psychiatric disorder and his diabetes 
mellitus.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2003).  

Accordingly, the Board remands this case for the following: 

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully satisfied.  See 
also 38 C.F.R. § 3.159 (2003).  The RO 
should send the veteran a notice letter 
in compliance with 38 U.S.C.A. § 5103(a) 
and the caselaw cited below.  Such notice 
should specifically apprise him of the 
evidence and information necessary to 
substantiate his claims for service 
connection and for an increased rating 
and inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information.  The notice 
should also specifically request that he 
provide VA with any evidence in the 
claimant's possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  The RO should ask the veteran to 
submit the names and addresses of all 
health care providers, VA or private, who 
have treated him for his psychiatric 
disorder since his discharge from 
service, and for his diabetes mellitus 
since 2003.  The RO should request copies 
of any previously unobtained medical 
records for association with the claims 
folder.  This should specifically include 
complete treatment records from the Lake 
City VAMC pertaining to treatment for 
diabetes mellitus or a psychiatric 
disorder and complete treatment records 
from Dr. Henry Eugenio.

3.  Thereafter, the veteran should be 
afforded a VA psychiatric examination by 
a psychiatrist who has not examined him 
before, to ascertain the nature and 
probable etiology of any current 
psychiatric disorder(s).  The claims 
folder must be reviewed by the examiner 
in conjunction with the examination.  
This should specifically include a review 
of the August 2001 and August 2004 
letters from Dr. Eugenio.  All necessary 
studies should be conducted.  For each 
diagnosis, the examiner should provide an 
opinion whether it is it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that each diagnosed 
psychiatric condition is related to the 
veteran's active military service.  The 
complete rationale for any opinion(s) 
expressed should be provided.

4.  The RO should then review the 
evidence of record and adjudicate the 
claims.  If any decision remains adverse 
to the veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case, containing notice 
of all relevant actions taken on the 
claim including the applicable legal 
authority (including the VCAA), and 
afforded a reasonable period of time 
within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

